ORDER
PER CURIAM:
This is an original proceeding wherein relator seeks an appropriate writ to vacate and set aside an order entered in the district court of Cascade County on April 3, 1974, denying relator’s motion for summary judgment in the case of Robert E. Miller, Plaintiff vs. Bankers Life and Casualty Company, á *543'Corporation, Defendant, being cause No. 73456-C pending in said respondent court. Tbe petition was heard ex parte and an alternative order to show cause was issued, returnable on April ■30, 1974.
On tbe return day briefs were filed and counsel were beard in oral argument and tbe matter taken under advisement. Tbe 'Court now being advised, and giving consideration to tbe petition, exhibits, briefs and oral argument of counsel, ordered that tbe relief herein sought be denied and tbe proceeding is ordered ■dismissed.